Order entered November 26, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01468-CV

                     IN RE BABU SAMUEL KALLUVILAYIL, Relator

                 Original Proceeding from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F-91-00956-TH

                                              ORDER
       The Court DENIES relator’s November 25, 2013 motion for default judgment on his

petition for writ of mandamus. On November 18, 2013, the petition was denied in part and

dismissed for want of jurisdiction in part.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Babu Samuel

Kalluvilayil, TDCJ No. 584945, Robertson Unit, 12071 F.M. 3522, Abilene, Texas 79601.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE